DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2007/0038128 Sawanoi et al., hereinafter “Sawanoi”.
Regarding claim 1, Sawanoi discloses an information processing apparatus (Figure 1, element 1) comprising: an information acquisition circuit (Figure 1, elements 21 and 14; sensors that measure data) configured to acquire, from a specific subject (Para 36) to be measured, successively measured blood pressure data (Para 10 and 69) and measurement data of a plurality of elements other than a blood pressure (Para 69; pulse rate); a blood pressure 
Regarding claim 2, Sawanoi discloses a correlation determination circuit (Figure 1, element 24; determination portion) configured to determine a correlation between measurement data of each of the elements other than the blood pressure (Para 107; a 
Regarding claim 3, Sawanoi discloses the display controller (Figure 1, element 28) is configured to update, in accordance with an instruction (Para 133) by an operator on an element that is to be displayed in the enlargement period (Para 93; the user can select which average data to be displayed), the element, which is displayed by being associated with the blood pressure data in the enlargement period (Para 93-94 and Figure 10, the enlargement period being the measurements before or after going to bed), to the element which the operator designates (Para 93).
Regarding claim 4, Sawanoi discloses the display controller is configured to update (Para 93), in accordance with an instruction (Para 133) by an operator on an enlargement period (Para 93; the user can select to view measurements after getting up, or before going to bed), the enlargement period, which is displayed on the display device (Figure 10, element 53), to the enlargement period which the operator designates (Para 93).
Regarding claim 5, Sawanoi discloses a correlation information generation circuit (Figure 1, element 24; determination portion) configured to generate correlation information (Para 107; a comparison is carried out between blood pressure and pulse rate and is displayed) which indicates a correlation between a specific element (Para 107; pulse rate) and the blood pressure fluctuation (Para 107; change in systolic or diastolic blood pressure) of the reference value or more (Para 107; blood pressure is included in the comparison and is determined to be getting higher), wherein the display controller (Figure 1, element 25) is configured to cause the display device (Figure 1, element 4) to display the correlation information (Para 107-108) which the correlation information generation circuit generates in accordance with a display instruction (Para 133) of an operator (Para 93).
Regarding claim 7, Sawanoi discloses a non-transitory computer-readable storage medium (Para 80 and 81) storing an information processing program (Para 80) for causing a computer to execute (Para 80): a function of acquiring (Para 10 and 69), from a specific subject to be measured (Para 36), successively measured blood pressure data (Para 10 and 69) and measurement data of a plurality of elements other than a blood pressure (Para 69; pulse rate); a function of detecting a risk degree of a blood pressure fluctuation (Para 51 and 59-61) of a reference value or more (Para 59-61) from the successively measured blood pressure data (Para 51 and 59-61) which is acquired; and a function of causing a display device (Para 40; Figure 1, element 4) to graph- display blood pressure data (Para 112) in an enlargement period (Figure 23, the enlargement period can be the day of the week or in Para 23 the prescribed period after or before going to bed) including a time slot of the detected blood pressure fluctuation (Figure 23 shades in the high values of blood pressure and they are within the time slot of measuring) of the reference value or more (Para 126 and 127), and measurement data of at least one of the elements other than the blood pressure (Para 39 and 40; pulse rate) in the enlargement period (Para 23 discloses that all measurements will happen before and after a prescribed period), by associating, by a time axis (Figure 23, time is depicted on the bottom axis of the bar graphs), the blood pressure data in the enlargement period (Figure 23; SBP and DBP) and the measurement data of the at least one of the elements (Figure 23; PLS), and by color-coding (Para 86-88), according to the risk degree (Para 88), the time slot of the detected blood pressure fluctuation of the reference value or more (Para 88).
Regarding claim 8, Sawanoi discloses the blood pressure fluctuation detection circuit (Figure 1, element 24) is configured to detect a plurality of blood pressure fluctuations (Para 51 and 59-61; before and after getting up) of a reference value or more (Para 59-61) from the blood pressure data (Para 51 and 59-61), and the display controller (Figure 1, element 25) configured to cause a display device (Para 40; Figure 1, element 4) to graph-display blood pressure data (Para 112) in an enlargement period (Figure 23, the enlargement period can be the day of the week or in Para 23 the prescribed period after or before going to bed) including a time slot of the blood pressure fluctuations (Figure 23 shades in the high values of blood pressure and they are within the time slot of measuring), and measurement data of at least one of the elements other than the blood pressure (Para 39 and 40; pulse rate) in the enlargement period (Para 23 discloses that all measurements will happen before and after a prescribed period), by associating, by a time axis (Figure 23, time is depicted on the bottom axis of the bar graphs), the blood pressure data in the enlargement period (Figure 23; SBP and DBP) and the measurement data of the at least one of the elements (Figure 23; PLS).
Regarding claim 9, Sawanoi discloses the function of detecting (Para 51 and 59-61) is a function of detecting a plurality of blood pressure fluctuations (Para 51 and 59-61; before and after getting up) of a reference value or more (Para 59-61) from the blood pressure data (Para 51 and 59-61), and the function of causing the display device to graph- display blood pressure data (Para 40; Figure 1, element 4) is a function of causing the display device (Para 40; Figure 1, element 4) to graph-display blood pressure data (Para 112) in an enlargement period (Figure 23, the enlargement period can be the day of the week or in Para 23 the prescribed period after or before going to bed) including a time slot of the blood pressure fluctuations (Figure 23 shades in the high values of blood pressure and they are within the time slot of measuring), and measurement data of at least one of the elements other than the blood pressure (Para 39 and 40; pulse rate) in the enlargement period (Para 23 discloses that all measurements will happen before and after a prescribed period), by associating, by a time axis (Figure 23, time is depicted on the bottom axis of the bar graphs), the blood pressure data in the enlargement period (Figure 23; SBP and DBP) and the measurement data of the at least one of the elements (Figure 23; PLS).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0038128 Sawanoi et al., hereinafter “Sawanoi” in view of US 2017/0042433 NOH et al., hereinafter “Noh”.
Regarding claim 6, Sawanoi discloses the information acquisition circuit (Figure 1, elements 21 and 14; sensors that measure data) is configured to acquire the successively measured blood pressure data (Para 10 and 69) by a blood pressure sensor (Figure 1, element 14).
Sawanoi does not disclose any one of a PTT method, a tonometry method, an optical method, a radio wave method, and ultrasonic method.
However, Noh discloses a blood pressure estimating device (Abstract) and teaches any one of a PTT method, a tonometry method, an optical method, a radio wave method, and ultrasonic method (Para 63; using PTT method).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have measured blood pressure using the PTT method, as taught by Noh, in the invention of Sawanoi, in order to estimate the blood pressure using other various signals (Noh; Para 63).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0088386 Shirasaki et al. and US 2011/0230729 Shirasaki et al., disclose similar devices/methods to those claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792